Citation Nr: 0411360	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for back disability 
secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's husband



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1999 to March 2001.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 2002, a statement of the 
case was issued in January 2003, and a substantive appeal was 
received in February 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran and her husband testified at a Board hearing at the RO 
before the undersigned Veteran's Law Judge in August 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on her part.    


REMAND

Preliminary review of the claims file fails to show that the 
veteran was afforded a VA examination and etiology opinion with 
regard to either issue.  In view of the contentions offered by the 
veteran, the Board believes that such an examination and opinions 
are required to comply with 38 C.F.R. § 3.159(c)(4) (2003).  At 
the August 2003 Board hearing, the veteran's representative 
specifically requested a VA examination and opinion. 

Additionally, while the veteran was furnished an RO letter in 
August 2001 outlining the types of evidence necessary to establish 
entitlement to the benefits sought, it is not clear whether a 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) has been furnished.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  In view of the need to return the case for VA examination 
and opinions, action to ensure compliance with VCAA is also 
appropriate.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and send an appropriate letter 
to the veteran to ensure compliance with all VCAA notice and 
assistance requirements.  The RO should (a) advise the veteran of 
the information and evidence not of record that is necessary to 
substantiate her claims, (b) of the information and evidence that 
VA will seek to provide, and (c) of the information and evidence 
that the veteran is expected to provide.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for an appropriate VA 
examination(s) to ascertain the nature and etiology of the 
veteran's current right knee disorder and claimed back disability.  
It is imperative that the claims file be made available to the 
examiner(s) for review in connection with the examination(s).  Any 
medically indicated special tests should be accomplished if 
medically feasible.  All examination and special test findings 
should be clearly reported, and the examiner(s) should clearly 
report any diagnosed right knee disability and back disability.  
After reviewing the record, to specifically include pre-service 
medical records and service medical records, the appropriate 
examiner should offer an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of probability) that that a 
preexisting right knee disability underwent an increase in 
disability during service, or whether the veteran currently 
suffers from a right knee disability which is related to a 
separate right knee injury during service.  The appropriate 
examiner should also offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of probability) that any 
current back disability is proximately due to or caused by, or 
aggravated by, the veteran's right knee disability.  A detailed 
rationale should be furnished for all opinions offered. 

3.  After completion of the above, the RO should review the 
expanded record and determine if the benefits sought can be 
granted.  If either benefit remains denied, the veteran and her 
representative should be furnished an appropriate supplemental 
statement of the case and be afforded and opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





